Opinion

PER CURIAM.
The defendant appeals from the judgment of the trial court denying his motion to dismiss the information against him based on principles of double jeopardy and collateral estoppel. As noted in the court’s comprehensive memorandum of decision, the question of whether a defendant may properly be retried for felony murder after a mistrial due to a deadlocked jury on the felony murder charge, but a conviction of a predicate offense, was answered in the affirmative by our Supreme Court in State v. James, 247 Conn. 662, 674, 725 A.2d 316 (1999). The defendant’s unbriefed claim, raised for the first time in oral argument, that James should not be applied retroactively is unavailing and facially frivolous.
The judgment is affirmed.